DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the elected embodiment of figures 3A-3B for at least the claimed limitation of “a conductor that penetrates the photodiode”, as recited in claim 2.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43-46 and 48-50, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (2011/0108836) in view of Schnabel et al. (2006/0133172), Deng et al. (2012/0236958), Park (2007/0111361) and Lee et al. (2010/0238729).
Regarding claim 43, Koyama et al. teach in figure 3B and related text an imaging device comprising:
a first transistor (amplifier transistor 531); 
a second transistor (transfer transistor 501) which can be driven by the first transistor and electrically connected to a photoelectric conversion element 510, and
a third transistor (reset transistor 521), wherein a gate of the third transistor 521 is electrically connected to the photoelectric conversion element 510 through the second transistor 501,

Schnabel et al. teach in paragraph [0005] that an amplifier can be used as a driving circuit.
Deng et al. teach throughout the specification that an amplifier transistor is used as a driver amplifier.
Park teach in paragraph [0032] and in figure 3 that an amplifier (source follower) can be used as a driving circuit.
Lee et al. teach in paragraph [0091] that a transfer transistor is used as a transfer transistor driver.Schnabel et al., Deng et al., Park, Lee et al. and Koyama et al. are analogous art because they are directed to semiconductor circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Koyama et al. because they are both from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to drive the transfer transistor 501 by the amplifier transistor 531, as taught by Schnabel et al., Deng et al., Park and Lee et al., in Koyama et al.’s device, in order to reduce the size of the device by not using additional transistors to drive the imaging device.



Regarding claim 45, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the second transistor controls potential of a charge retention node in response to output of the photoelectric conversion element in prior art’s device in order to operate the imaging device in its intended use.

Regarding claim 46, Koyama et al. teach in figure 3B and related text the third transistor outputs a signal corresponding to the potential of the charge retention node.

Regarding claim 48, Koyama et al. teach in figure 3B and related text that the first transistor is provided in a first layer, wherein the second transistor is provided in a second layer, wherein the first layer and the second layer are stacked one another.

Regarding claim 49, Koyama et al. teach in figure 3B and related text that a channel formation region of the second transistor comprises a region overlapping with a channel formation region of the first transistor.

Regarding claim 50, Koyama et al. teach in figure 13 and related text that a channel formation region of the second transistor includes an oxide semiconductor OS.

Claims 27-30, 32-38 and 40-42, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (2011/0108836), Schnabel et al. (2006/0133172), Deng et al. (2012/0236958), Park (2007/0111361) and Lee et al. (2010/0238729), as applied to claims 43-50 above, and further in view of Kurokawa et al. (2011/0221723).
Regarding claim 35, Schnabel et al., Deng et al., Park, Lee et al. and Koyama et al. teach substantially the entire claimed structure, as applied to claim 43 above, including a lens 600 (see figure 28A of Koyama et al.) comprising a region not overlapping with a housing (which must inherently surround the imaging device) so that light reaches the photoelectric conversion element 608.
Koyama et al. do not explicitly state using a housing.
Kurokawa et al. teach in figure 27B using a housing 5101 in an electronic appliance.
Kurokawa et al., Schnabel et al., Deng et al., Park, Lee et al. and Koyama et al. are analogous art because they are directed to semiconductor circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Koyama et al. because they are both from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use housing in prior art’s device in order to use the electronic appliance in practical application which requires housing for the protection to the device.

Regarding claim 27, Schnabel et al., Deng et al., Park, Lee et al. and Koyama et al. teach substantially the entire claimed structure, as applied to claim 35 above, except 
Kurokawa et al. teach in paragraph [0327] using a camera and a display portion 5102 of the electronic appliance (see figure 27B). 
Kurokawa et al., Schnabel et al., Deng et al., Park, Lee et al. and Koyama et al. are analogous art because they are directed to semiconductor circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Koyama et al. because they are both from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use prior art’s device in a camera wherein the camera and the display portion are provided on a same side of the housing in order to enhance the device capabilities by using the electronic appliance in an application which requires video camera, such as cellular phone.

Regarding claims 28-30, 32-34, 36-38 and 40-42, Koyama et al., Schnabel et al., Deng et al., Park and Lee et al. teach the entire claimed structures, as applied to claims 43-46 and 48-50 above.


Claims 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama et al. (2011/0108836) in view of Schnabel et al. (2006/0133172), Deng et al. (2012/0236958) and Park (2007/0111361).

a first layer comprising a first transistor 531; and
a second layer comprising a second transistor (501)  electrically connected to a photoelectric conversion element 510; 
a third transistor (reset transistor 521), wherein a gate of the third transistor 521 is electrically connected to the photoelectric conversion element 510 through the second transistor 501,
wherein the first transistor can be a component of a driver circuit, 
wherein the second transistor and the photodiode photoelectric conversion element are components of a pixel circuit, 
wherein the driver circuit is capable of driving the pixel circuit, and 
wherein, in a cross-sectional view of the imaging device, the second layer is positioned over the first layer.Koyama et al. do not explicitly state that the amplifier transistor (i.e. the first transistor) is a component of a driver circuit, wherein the driver circuit is capable of driving the pixel circuit.
In other words, Koyama et al. do not explicitly state that the amplifier transistor 531 transistor (i.e. the first transistor) is used as a driver circuit such that amplifier transistor 531 is capable of driving the pixel circuit (i.e. driving the transfer transistor 501 and the resent transistor 521).
Schnabel et al. teach in paragraph [0005] that an amplifier can be used as a driving circuit.

Park teach in paragraph [0032] and in figure 3 that an amplifier (source follower) can be used as a driving circuit.Schnabel et al., Deng et al., Park and Koyama et al. are analogous art because they are directed to semiconductor circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Koyama et al. because they are both from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to drive the reset transistor 521 or the transfer transistor 501, in Koyama et al.’s device, by the amplifier transistor 531, as taught by Schnabel et al., Deng et al. and Park, in order to reduce the size of the device by not using additional transistors to drive the imaging device.

Regarding claim 2, Koyama et al. teach in figure 1 and related text that the photoelectric conversion element110 is a photodiode comprising a p-type semiconductor layer 114 electrically connected to a conductor that penetrates the photodiode.

Regarding claim 3, Koyama et al. teach in figure 3B and related text that a channel formation region of the first transistor, a channel formation region of the second transistor, and the photoelectric conversion element overlap one another.
Koyama et al. do not teach that a channel formation region of the second transistor overlap the photoelectric conversion element.


Regarding claims 4 and 5, Koyama et al. teach in figure 3B and related text that the first transistor comprises an active region in a silicon substrate or in a silicon layer.

Regarding claim 6, Koyama et al. teach in figure 13 and related text that a channel formation region of the second transistor comprises an oxide semiconductor OS that includes Zn and one of Al, Ti, Ga, Sn, Y, Zr, La, Ce, Nd, and Hf (see paragraph [0003]).

Regarding claim 7, the combined device teach an electronic appliance comprising the imaging device according to claim 1 and a display device.


Response to Arguments

1.	Applicants argue that there is support in the elected embodiment of figures 3A-3B for at least the claimed limitation of “a conductor that penetrates the photodiode”, as recited in claim 2, because “FIGS. 4E and 4F, and the accompanying text in the specification, provide support for the features recited in claim 2”.

1.	Although figures 4E and 4F, and the accompanying text in the specification, may provide support for the features recited in claim 2, there is no support in the examined structure of figures 3A and 3B for the features recited in claim 2.

2.	Applicants argue that Koyama does not teach “a third transistor, wherein a gate of the third transistor is electrically connected to the photoelectric conversion element through the second transistor," as recited in the claims, because ”FIG. 3B of Koyama, an annotated copy of which is provided below, does not describe or suggest a third transistor, in which a gate of the third transistor is electrically connected to the photoelectric conversion element 510 through the second transistor 501 (or 521)”. 

2.	Koyama et al. teach in figure 3B and related text a third transistor (reset transistor 521), wherein a gate of the third transistor 521 is electrically connected to the photoelectric conversion element 510 through the second transistor 501, as required by the claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








O.N.								/ORI NADAV/
3/5/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800